Per Curiam.
The County Commissioners of St. Johns County brought mandamus proceedings, in the Circuit Court to compel the canal company to- build a draw bridge over its canal at a point where a road existed when the canal was constructed. A referee heard the case on the pleadings and the evidence and gave judgment for the respondent. The relators took writ of error.
The evidencé shows that a bridge over the canal in use at another point meets all reasonable requirements and that the benefits to the public of another bridge over the canal at the point named will not bear a fair relation to the expense to the canal company of another bridge and to the risk and inconvenience the bridge would be to the public use of the canal for transportation purposes ; and it does not clearly appear that the road was in fact a public road over which the county commissioners had authority. Under these circumstances the' canal company will not by mandamus be required to construct the drawbridge
*663Affirmed.
Browne/C. J.,. and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.